     Case 1:18-cv-01731-NONE-GSA Document 30 Filed 12/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MARVIN DOMINGUEZ,                                    1:18-cv-01731-NONE-GSA (PC)

12                      Plaintiff,
                                                          ORDER DENYING MOTION FOR
13          v.                                            APPOINTMENT OF COUNSEL

14   F. PADILLA, et al.,                                  (Document #29)

15                      Defendants.
16

17          On November 25, 2020, plaintiff filed a motion seeking the appointment of counsel.
18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,
19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent
20   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the
21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain
22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24          Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.         In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                      1
     Case 1:18-cv-01731-NONE-GSA Document 30 Filed 12/01/20 Page 2 of 2


 1          In the present case, plaintiff argues that he is unable to afford counsel, is scheduled for a

 2   settlement conference and deposition, and needs assistance to bring witnesses to trial. These

 3   conditions do not make Plaintiff’s case exceptional under Ninth Circuit law. At this stage of the

 4   proceedings, the court cannot find that Plaintiff is likely to succeed on the merits. While the court

 5   has found that “Plaintiff’s allegations in the First Amended Complaint state a cognizable claim

 6   against defendant Padilla for retaliation in violation of the First Amendment, ” these findings are

 7   not a determination that Plaintiff is likely to succeed on the merits. (ECF No. 15 at 8:6-7.) The

 8   legal issue in this case -- whether defendant Padilla retaliated against plaintiff for using the prison

 9   grievance system – is not complex. Moreover, based on a review of the record in this case, the

10   court finds that plaintiff can adequately articulate his claims. Thus, the court does not find the

11   required exceptional circumstances, and plaintiff’s motion for the appointment of counsel shall be

12   denied without prejudice to renewal of the motion at a later stage of the proceedings.

13          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

14   DENIED, without prejudice.

15
     IT IS SO ORDERED.
16

17      Dated:     December 1, 2020                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                       2
